Mr. Justice (talen, J.,
Concurring: I concur in the result reached. The grounds upon which the will was contested were: That (a) the testator was, on the second day of January, 1918, when he "executed the purported and pretended will, * # * not of sound mind and memory and was not in any respect competent or capable to make a last will and testament”; and (b) that at the time of the execution of the "purported and pretended will,” the .testator "was acting under the undue influence of John C. Eedfern, the son of deceased.”
There was a complete failure of proof to support the  second ground of the contest, i. e., undue influence; and and, as to the first cause, while the proof was slight, yet preju*59dieial error was committed in the exclusion of the letter written by John C. Redfern, dated March 20, 1918, shortly after his father’s death, explaining to the contestant, his sister, the reason the testator gave for disinheriting her, and the offered testimony by the contestant that in July, following the death of the testator, the defendant, John C. Red-fern, the sole beneficiary under the will, stated to the contestant in the presence of her lawyer, H. P. Beckett, that the testator had' said “the reason why he left his daughter * s * a bequest of only two dollars was that” she “had tried to poison him.” These were declarations against interest, and were properly admissible. They wrere the only children of the deceased, and the beneficiary, as a party in interest, was seeking to sustain the will, so that his declarations in disparagement of the will, based upon alleged declarations made by the testator to him, were properly admissible. With this additional evidence, in my opinion, a case sufficient to go to the jury was made; though not strong, clear, or convincing, yet based on all the facts and circumstances, it was properly the jury’s province to say whether the testator was competent when he executed the will.
I have no objection to the general principles of law enuneiated by M’r. Justice Cooper on the subject of insane delusions except that I do not now and never have approved of the use of the word “habitual” by Mr. Chief Justice Brantly in the ease of Murphy v. Nett, 43 Mont. 353, Ann. Cas. 1912C, 380, 116 Pac. 1004, in discussing the presumption existing concerning “lunacy or insanity of a general, habitual, or permanent nature once shown to exist.” The word “habitual” presupposes intelligence, and was therefore improperly used in that decision. It will be noted that I was of counsel in the Murphy Case.
Mr. Justice Farr and Honorable Rot E. Ayers, District Judge, sitting in place of Mr. Chief Justice Brantly, disqualified, concur in the views expressed by Mr. Justice Galen.